Case 2:21-cv-12770-CCC-JSA Document 16-20 Filed 06/21/21 Page 1 of 4 PageID: 382




                     EXHIBIT C
Case 2:21-cv-12770-CCC-JSA Document 16-20 Filed 06/21/21 Page 2 of 4 PageID: 383



 Marty Epstein <mepstein@gembci.com>
 Mon 12/16/2019 6:08 PM




 To:

          mepstein@gembci.com

 20191215_Letter to Moe.docx
 40 KB
 December 16, 2019
 6:00pm

 Dear Fellow Colony Shareholder and Member of the Young Israel of Fort
 Lee.

 It is with a great deal of sadness and substantial concern that I write to you.
 As the non-elected representative of those shareholders who are directly
 affected by the Colony Shabbat elevator program, I feel responsible to
 share the concerning issues that I’ve been confronted with since returning
 from my trip to Israel.

 A bit of history first. Over the past three months I have been meeting with
 Jude Odenthal, our Building Manager, to discuss, tweak and review
 shareholder comments about the Shabbat elevator. You will happy to learn
 that Mr. Odenthal has worked with me in a most congenial and professional
 manner. We covered times of operation, schedule of stops and very
 important, shareholder comments.

 Over the course of approximately three months tweaks were applied and
 I’m happy to report that the Shabbat elevator schedule is currently
 operating flawlessly. Comments and complaints registered by shareholders
 have been addressed both to those shareholders, as well as emails sent to
 all the shareholders on the Shabbat elevator list. It should be noted that the
 total number of complaints registered by shareholders during the three-
 month period, as reported to me by Mr. Odenthal was about 10. The
 majority of the complaints came on December 7th or shortly thereafter. This
 was most probably because an elevator on the North side of the building
 was out of order.
Case 2:21-cv-12770-CCC-JSA Document 16-20 Filed 06/21/21 Page 3 of 4 PageID: 384




 Using the above information as a background, I feel to compelled to reach
 out to all of you with the following disturbing information.
                                                                     th
             My wife and I returned from Israel on November 26
             During that week I sat with Mr. Odenthal to review the
                operation of the Shabbat elevator during my absence. Reading
                between the lines, I detected that there were some issues with
                the Shabbat elevator and was directed to discuss the issues
                with Mr. Moe Marshall.
             On my way out of the management office I bumped into Mr.
                Marshall. I asked him for an update. He indicated that Shabbat
                elevator was in trouble. Without going into specifics, I asked
                for a meeting to discuss the issues. He agreed.
                                           rd
             On Tuesday, December 3 at 7:44pm I sent the following text
                to Mr. Marshall
                  o   “Sorry that we didn’t get together today. Please call me tomorrow
                      so that we can arrange a convenient time to meet. Marty”
              Mr. Marshall responded;
                  o   “No problem. Can you talk to Mgmt Jude first he is working on a
                      report. Thx Moe”
              My response was;
                 o “Sure. I’ll stop by the office tomorrow. Would appreciate if you
                      would give him a heads up that I’ll be visiting with him.”
              Mr. Marshall’s response;
                 o “Will do”
              On Thursday, December 12th, after my meeting with Mr.
               Odenthal, I texted the following to Mr. Marshall;
                  o   “Hi Moe. I met with Jude this evening and would like to sit down
                      with you now. Please let me know when you will be available”.

 I received confirmation on my iPhone that my message was read. I did not
 however receive a response from Mr. Marshall.

              By Saturday night, after Shabbat, when I still had not received
               any response from Mr. Marshall, I sent him the following email;
                 o    “Good evening Moe. As another Shabbat fades into the history
                      books, I am happy to report that the Shabbat elevator has again
                      worked with no hitches reported. When we met last week you
                      asked that I meet with Jude first before we meet. I did, last
                      Thursday evening. I think that you wanted to postpone our meeting
                      until you had a chance to touch base with him. I trust that you
                      spoke with him after I met with him. Please let me know when it
                      would be convenient to get together. I know that you know that I



                                             2
Case 2:21-cv-12770-CCC-JSA Document 16-20 Filed 06/21/21 Page 4 of 4 PageID: 385




                   have been pushing for Shabbat elevator for more than twelve
                   years. A number of years ago, at a breakfast that you, my wife
                   Gloria and I had in the Starbucks in Sunny Isles, you said that the
                   Shabbat elevator would become a reality when the new elevator
                   controls were installed. We have enjoyed the promised Shabbat
                   elevator and voted on amenity for more than three months and I’d
                   like to discuss any issues that I am not aware of with you. Thank
                   you for your prompt consideration. Marty”

 When again I did not receive a response, I wrote a letter to Mr. Marshall. A
 copy of this letter is attached to this email.

 My dear friends, I have patiently waited for more than twelve years for the
 Shabbat elevator program to be instituted at the Colony. A majority of the
 shares that voted on this issue, voted for the Shabbat elevator. Constant
 vigilance to any and all issues that have arisen have been promptly
 addressed. In my opinion, there should not be a constant Sword of
 Damocles hanging over the heads of our Sabbath observant
 shareholders.

 If you agree with me, share your feelings with your friends and neighbors at
 the Colony. Let your voices be heard by all the members of the Board of
 Directors.

 Just remember, your silence will just embolden those who, for whatever
 reason, have been, are and will always be opposed to a Shabbat elevator
 at our home, The Colony.

 Marty Epstein




 =================================
 This Email was sent by: Martin J. Epstein
 GEM Business Consulting LLC
 Please respond to: mepstein@gembci.com
 =================================




                                          3
